Citation Nr: 1328342	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  08-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee 
disability, to include on a secondary basis to the service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In February 2009, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the 
undersigned sitting at the RO in St. Petersburg, Florida.  A 
transcript of that hearing has been associated with the 
claims file.

In July 2010, the Board denied the Veteran's petition to 
reopen a claim of entitlement to service connection for a 
left hip disability and reopened a claim of entitlement to 
service connection for a left knee disability.  The left 
knee disability was then remanded for further development.  

The Board notes that, in addition to the physical claims 
file, the Veteran also has a Virtual VA paperless claims 
file, which is a highly secured electronic repository that 
is used to store and review documents involved in the claims 
process.  The Board has reviewed the contents of the 
paperless file as well as the physical claims file and will 
proceed with review of the claim based upon all relevant 
evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In July 2010, the Board remanded the Veteran's left knee 
claim for further adjudication, to include affording him a 
VA examination.  In the decision, the Board noted the 
Veteran had been diagnosed with bilateral chondromalacia and 
bilateral subpatellar crepitation while in service and that 
a July 1993 VA physician stated that the Veteran experienced 
bone involvement of both knees as the result of in-service 
injury.  An October 1989 VA examiner diagnosed a congenital 
leg length difference.  A December 1986 letter from a 
private physician associated the Veteran's left knee 
symptoms with his service-connected right knee disability.   
Additionally, a November 2006 VA treatment note suggested 
that the Veteran's left knee symptoms with his service-
connected right knee disability.  February 2001 and 
September 2003 VA examination reports reflected a normal 
left knee.  An April 1997 VA examiner and an April 2007 VA 
examiner, who also authored an August 2007 addendum, opined 
that left knee symptomatology was not related to the right 
knee disability.

Although the claims file contained multiple medical opinions 
as to the extent and origin of the Veteran's left knee 
symptoms, the Board found that none of the opinions 
reflected a review of all the pertinent medical evidence or 
discussed direct, secondary, or aggravational theories of 
entitlement.  Therefore, the matter was remanded for 
additional examination.  Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (medical examination reports must contain 
not only clear conclusions with supporting data, but a 
reasoned medical explanation connecting the two).  

As instructed in the July 2010 remand, the RO was asked to 
provide an examination in which the examiner was to (i) 
author an opinion that refers to the relevant evidence of 
record, to include the May and November 1964 service 
treatment records showing diagnoses of subpatellar 
crepitation and chondromalacia of the bilateral knees, the 
1989 diagnosis of a congenital leg length discrepancy, and 
medical evidence suggesting that left knee symptoms exist 
secondary to the right knee disability, (ii) state whether 
the evidence clearly and unmistakably demonstrated that a 
left knee disorder preexisted service and, if so, state 
whether such preexisting left knee disability clearly and 
unmistakably was NOT aggravated by such service, to include 
as due to injury of the right knee, and (iii) if the 
examiner did not find that a left knee disability clearly 
and unmistakably preexisted active service, express whether 
it is at least as likely as not that a left knee disability 
was directly incurred in active service and, if not, whether 
it is at least as likely as not that a left knee disability 
was proximately due to the service-connected right knee 
disability.  In this regard, the Board observed that the 
April 2007 VA examiner did not discuss the 1989 diagnosis of 
a congenital leg length difference or address the 
possibility that an in-service injury had aggravated a pre-
existing condition.  Moreover, the April 2007 VA examination 
report stated that "service medical records (were) silent 
for significant report to sick call for a left knee...injury."  
While true, the Board found that such statement failed to 
acknowledge the two in-service diagnoses pertaining to the 
left knee and thus called into question whether the opinion 
offered by the examiner was predicated on a clear 
understanding of the facts in the case.

Upon remand, the Veteran was provided a VA examination dated 
in October 2010.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination and report.  The examiner stated that the 
service medical records documented reports to sick call for 
right knee pain but were silent for left knee injury or 
treatment.  The examiner noted that the Veteran developed 
left knee pain in the past 10 years without any specific 
mechanism of injury.  The examiner stated that the Veteran 
attributed this to the way he walked from his service-
connected right knee.  X-rays indicated minimal 
tricompartment degenerative changes of both knees; articular 
surface of the patella showed no obvious subchondral 
irregularity to suggest chondromalacia.  After examination, 
the examiner opined that the Veteran's osteoarthritis of the 
left knee was not permanently aggravated by right knee 
injury slip and fall accident.  The examiner stated that the 
Veteran's left knee osteoarthritis was an expected normal 
aging outcome that was neither adjunct nor aggravated by the 
Veteran's service-connected right knee condition.  The 
Veteran's x-rays and physical examination were consistent 
with aging expectations in a sixty-six year old individual.  
The examination report, however, did not address the remand 
directives outlined above.  As such, the matter must be 
remanded.  In this regard, the Board notes that a remand by 
this Court or the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Upon remand, the RO should associate with the Veteran's 
claims file records of the Veteran's treatment for his 
claimed disability.  This should include updated treatment 
records from VA.  The Veteran should also be afforded an 
opportunity to submit additional medical evidence relevant 
to his claim that may not be associated with the claims 
file. In this regard, the Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered to be constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to 
the VCAA, VA must obtain outstanding VA and private records.  
See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact 
the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims 
file, that have treated him since 
service for his claimed disability.  
This should specifically include 
updated treatment records from the VA.  
The aid of the Veteran in securing 
these records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  The Veteran may 
submit medical records directly to VA.

2.  Provide the Veteran's claims file to 
a health care provider of suitable 
background and experience (but not to the 
individual who conducted the 2010 
examination).  The examiner must provide 
an opinion as to whether or not the 
Veteran currently has a left knee 
disability that was either caused, or 
aggravated, by his active duty service or 
by the service-connected right knee 
disability.  The following considerations 
will govern the review:

a. The claims folder and a copy of 
this remand will be made available 
to the examiner, who must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  

b. After reviewing the claims file, 
the examiner must author an opinion 
that refers to the relevant 
evidence of record, to include the 
May and November 1964 service 
treatment records showing diagnoses 
of subpatellar crepitation and 
chondromalacia of the bilateral 
knees, the 1989 diagnosis of a 
congenital leg length discrepancy, 
and medical evidence suggesting 
that left knee symptoms exist 
secondary to the right knee 
disability.  

c.  The examiner must first state 
whether the evidence clearly and 
unmistakably demonstrates that a 
left knee disorder preexisted 
service.  If so, the examiner must 
then state whether such preexisting 
left knee disability clearly and 
unmistakably was NOT aggravated by 
such service, to include as due to 
injury of the right knee.  

If the examiner does not find that 
a left knee disability clearly and 
unmistakably preexisted active 
service, he must express whether it 
is at least as likely as not that a 
left knee disability was directly 
incurred in active service.  If 
not, the examiner must further 
state whether it is at least as 
likely as not that a left knee 
disability is caused by the 
service-connected right knee 
disability or, if not, whether it 
has been aggravated (permanently 
worsened beyond the natural 
progress of the disorder) by the 
right knee disability.  If 
aggravation is found, the examiner 
should also state, to the extent 
possible, the baseline level of 
disability prior to aggravation.  
This may be ascertained by the 
medical evidence of record and also 
by the Veteran's statements as to 
the nature, severity, and frequency 
of his observable symptoms over 
time.    

d.  The examiner is asked to 
explain the medical basis or bases 
for the opinion.  A rationale must 
be provided for any findings 
rendered and any medical treatises 
referenced by the examiner must be 
cited.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should 
explain why and so state. 

3.  Following the above actions, review 
and readjudicate the Veteran's claim.  If 
the benefit sought remains denied, the 
Veteran must be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal. Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


